             Case 1:19-cv-12379-DJC Document 22 Filed 06/29/20 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

JONATHAN MULLANE,                              )
                                               )
                 Plaintiff,                    )
                                               )
        v.                                     )       Civil Action No. 1:19-cv-12379-DJC
                                               )
UNITED STATES DEPARTMENT                       )
OF JUSTICE, and UNITED STATES                  )
SECURITIES AND EXCHANGE                        )
COMMISSION,                                    )
                                               )
                 Defendants.                   )

               DEFENDANTS’ RESPONSE TO PLAITNIFF’S MOTION TO SEAL

        This is a Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”), suit brought by Plaintiff

seeking the release of documents and information by Defendant United States Department of

Justice (“DOJ”) and the United States Securities and Exchange Commission (“SEC”) concerning

his volunteer law internship with the Unites States Attorney’s (“USAO”) in the Southern District

of Florida (“SDFLA”) and his then impending internship with the SEC. This is not an action

concerning a conspiracy. In response to Plaintiff’s FOIA requests to these federal agencies,

Plaintiff has received numerous documents in full, some with minor redactions, and some

withheld in full.

        In his Motion to Seal, Plaintiff requests that this Court seemingly seal the entire case

from the public’s view. See Motion to Seal, p.1. Noting that a request for seal must be

“necessitated by a compelling government interest and narrowly tailored to that interest”,

Plaintiff asserts sealing this case is proper because Plaintiff’s work as a volunteer law intern at

the SDFLA concerns ongoing criminal investigations that includes individually named

defendants (certain AUSAs in SDFLA) who corruptly influenced the judiciary in a federal civil
          Case 1:19-cv-12379-DJC Document 22 Filed 06/29/20 Page 2 of 5



action. Id., p. 3. Plaintiff maintains that he needs to present all material facts to this Court

without fear of further retaliation and/or threats of criminal prosecution as the sensitive matters

include corruption within the federal judiciary itself. Id.

        In his attachments to the Motion to Seal, all of which appear to be records produced by

the government pursuant to the FOIA, as well as a public record in a criminal case in Florida,

Plaintiff asserts that the government delayed its responses to his FOIA for 2 years to shield

SDFLA Federal Judge Federico Moreno, AUSA Alison Lehr, and US Attorney Benjamin

Greenberg from potential civil liability and obstruct justice and willfully interfere with federal

civil actions pending in the United States District Court in Massachusetts. See Exhibit 1, Motion

for Judicial Notice, p. 4. Plaintiff maintains that an AUSA in Boston defending Plaintiff’s case

against Judge Moreno and the aforementioned AUSA was aware of this knowing concealment

and fraud, but failed to disclose or remedy the misconduct. Id., p. 5. Plaintiff concludes that,

among other things, based on the records produced in this FOIA action and, thus, already in the

public domain, AUSAs in SDFLA, Judge Moreno, and the law firm of Holland & Knight have

engaged in wrongful conduct that has resulted in the delay in his admittance to the Massachusetts

bar by the Board of Bar Examiners (“BBE”) until it resolves questions of “moral character”. Id.,

pp. 6-14. Plaintiff maintains that the BBE has been acting in “bad faith” in its review of his bar

application. Id., p. 12.

        Defendants believe this matter should not be sealed because these are records already

reviewed by Defendants and produced to Plaintiff with information withheld under applicable

FOIA exemptions.




                                                   2
          Case 1:19-cv-12379-DJC Document 22 Filed 06/29/20 Page 3 of 5



                                               ARGUMENT

       When reviewing a motion to seal, there is a strong presumption of public access to

judicial proceedings. See Nixon v. Warner Communications, 435 U.S. 580, 597 (1978), Fed.

Trade Comm’n v. Standard Fin. Mgmt. Corp., 830 F.2d 404, 408 (1st Cir. 1987). Under this

presumption, courts “must carefully balance the competing interest that are at stake” when

sealing documents filed with the court. Siedle v. Putnam Invs., Inc., 147 F.3d 7, 10 (1st Cir.

1998). A party looking to overcome this presumption of public access to court proceedings must

provide a sufficient reason or show that “good cause” exists for withholding the document from

the public. Fed. R. Civ. P. 26(c), Nat’l Org. for Marriage v. McKee, 649 F.3d 34, 71 (1st Cir.

2011). Good cause requires a showing of a “harm that would be sustained if the court did not

allow the filing under seal.” Dunkin Donuts Franchised Rests., LLC v. Agawam Donuts, Inc.,

No. 07-11444-RWZ, 2008 WL 427290, *1 (D. Mass. February 13, 2008), see Standard Fin.

Mgmt. Corp., 830 F.2d at 412. The burden to show good cause is much higher for documents

that are central to the court’s resolution of the claims. Bradford & Bigelow, Inc. v. Richardson,

109 F. Supp. 3d 445, 447-48 (D. Mass. 2015).

       Here, Plaintiff’s claim of a conspiracy fails to satisfy the appropriate “good cause”

requirement as this is a FOIA case, not a case in which the Court “must determine whether

plaintiff is correct in his belief that a pervasive and protracted government conspiracy” exists.

Stalcup v. C.I.A., No. 11-11250-FDS, 2013 WL 4784249, *3 (D. Mass. Sep. 5, 2013). The

documents themselves have already been approved under the FOIA request, increasing the

burden to show that they must be sealed to avoid harm. See Bradford, 109 F. Supp. at 447-48.

In other words, in a FOIA case, the Court’s review is focused on the adequacy of the search and




                                                 3
           Case 1:19-cv-12379-DJC Document 22 Filed 06/29/20 Page 4 of 5



whether any statutory exemptions apply, not whether there is some underlying government

conspiracy as seemingly stated as the reason for sealing this case. Id.

        Also, documents produced pursuant to a FOIA are not usually filed with the Court at this

stage, if ever. To the extent Plaintiff is attempting to cajole this Court in reviewing, in camera,

documents provided in this FOIA to resolve his Motion to Seal such a tactic will essentially

amount to a circumvention of the atypical in camera review process in FOIA matters. Indeed,

although the FOIA authorizes in camera review, 5 U.S.C. 552(a)(4)(B), courts limit such review

to extraordinary rather routine cases since such review circumvents the adversarial process and

can be burdensome to conduct. Larson v. Dep’t of State, 565 F.3d 857, 870 (D.C. Cir. 2009)

(noting that “[i]f the agency's affidavits provide specific information sufficient to place the

documents within the exemption category, if this information is not contradicted by the record, and

there is no evidence in the record of agency bad faith, then summary judgment is appropriate without

in camera review of the documents”) (internal quotation and citation omitted); Mo. Coal. v. U.S.

Army Corp. of Eng’rs, 542 F.3d 1204, 1210 (8th Cir. 2008) (stating that “in camera inspection

should be limited as it is contrary to the traditional role of deciding issues in an adversarial context

upon evidence produced in court” (internal quotations and citation omitted); Ray v. Turner, 587 F.2d

1187, 1195 (D.C. Cir. 1978) (“In camera inspection requires effort and resources and therefore a

court should not resort to it routinely on the theory that ‘it can’t hurt.’”).

        In camera review is also unnecessary when agencies meet their burden of proof through a

reasonably detailed declaration. Hull v. IRS, 656 F.3d 1174, 1196 (10th Cir. 2011) (determining

that district court did not abuse its discretion in declining to order in camera review where agency

demonstrated with "reasonable specificity" why records were exempt, and plaintiffs have not

established bad faith); Assoc. Press v. DOJ, 549 F.3d 62, 67 (2d Cir. 2008) (concluding that, "in




                                                      4
          Case 1:19-cv-12379-DJC Document 22 Filed 06/29/20 Page 5 of 5



light of relatively detailed nature of the [agency's] declarations," district court's decision not to

conduct in camera review was not an abuse of discretion).

        Here, at this stage, Defendants have not filed their Declarations in support of their Motion

for Summary Judgement. Any review of the records at this stage would be premature.

                                             CONCLUSION

        For the foregoing reasons, Plaintiff’s Motion to Seal should be denied.

                                                          Respectfully submitted,

                                                          ANDREW E. LELLING
                                                          United States Attorney,

                                                  By:      /s/ Michael Sady
                                                          Michael Sady (BBO #552934)
                                                          Assistant U.S. Attorney
                                                          United States Attorney’s Office
                                                          1 Courthouse Way, Suite 9200
                                                          Boston, MA 02210
                                                          (617) 748-3100
                                                          Michael.Sady@usdoj.gov


Dated: June 29, 2020




                                                     5
